Order of the Supreme Court, New York County (Jacqueline Silbermann, J.), entered October 13, 1988, which denied plaintiffs motion, pursuant to CPLR 3013, 3014, 3016 and 3211 and Domestic Relations Law § 210, for dismissal of defendant’s counterclaim, and which denied defendant’s cross motion, pursuant to CPLR 3013, 3016 and 3211, for an order requiring plaintiff to replead her first cause of action and dismissing her second cause of action, unanimously affirmed, without costs.
Plaintiff brought a divorce action against defendant, pleading a cause of action for adultery and a cause of action for cruel and inhuman treatment. Defendant counterclaimed for divorce on the ground of cruel and inhuman treatment. Plaintiff alleges, inter alia, that defendant has flaunted his alleged extramarital activities, mocked her physical affliction, and urged her to seek a "boyfriend” with the same affliction. Defendant alleges, inter alia, that plaintiff has insulted him by refusing to have sex with him, by seeking to disrupt his business relations, and by indulging in uncontrolled spending.
The motion and cross motion were properly denied. Both parties have pleaded the time of the occurrences with adequate specificity, each having identified either a particular month or a particular period of months. Each has alleged a continuing pattern of cruel and inhuman treatment, within the period prescribed by statute (Domestic Relations Law § 210; Albert v Albert, 44 AD2d 895, 896). Each has alleged actions that constitute serious misconduct and not mere incompatibility (Melnick v Melnick, 115 AD2d 416, 417). Concur —Sullivan, J. P., Carro, Wallach, Smith and Rubin, JJ.